DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-22, 24-35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704517 (“517”) (Author Unknown, Resource allocation for sPUCCH, pages 1-2, Doc. No R1-1704517, 7 April 2017) in view of Ahn, et al. (US Pre Grant Publication No. 2012/0320859).

Regarding claims 16 and 24, 517 discloses a method of performed by a user equipment in a radio access network, the method comprising and a user equipment configured to:

a. transmitting/transmit control signaling utilizing a resource sequence, the control signaling representing acknowledgement information (The system of 517 discloses that the short physical uplink control channel [“sPUCCH”] may be used to transmit control signaling for ACK/NACK information [pages 2-3, 2. Discussion, particularly “Alt2:” and the second full paragraph of page 3]. In relevant part, 517 discloses that a set of frequency resources with the same or a different resources size may be configured on the PUCCH for the UE [page 2, section 2, “Alt 2”] [i.e. the set of resource sequences including different frequency resources] with the system choosing a resource sequence from the set that is of an appropriate size to transmit the required ACK/NACK information and signaling it to the UE in the ARI field [i.e. the sequence is selected 

b. wherein the resource sequence is selected from a set of resource sequences. (pages 2-3, 2. Discussion – see (a), supra).

	517 fails to disclose the resource sequence is selected from a set of resource sequences based on the specific information to be conveyed by the control signaling ((i.e. 517 discloses that the system uses the size of the ACK/NACK information to be transmitted to determine the sequence used. It fails to discloses that the transmitted information itself [i.e. an ack or nack is transmitted] determines which resource sequence is to be utilized. The system of Ahn cures this deficiency). In the same field of endeavor, Ahn discloses the resource sequence is selected from a set of resource sequences based on the specific information to be conveyed by the control signaling. (The system of Ahn discloses that a third bit of ACK/NACK information may be transmitted by choosing a from among 2 different PUCCH resources for the transmission of ACK/NACK information [paragraphs 0141-0142]. Note that Ahn has not been cited as a 102 reference for this application, because it is not entirely clear that the sets of resources of Ahn could be “resource sequences” as they seem to be referred to as a single resource allocation, which is arguably not a sequence of resources. The system of 517 explicitly discloses that the resource sets are sets of multiple resources and therefore explicitly teaches resource sequences, therefore, the system of 517 has been included in this rejection.)
	Therefore, since the system of Ahn suggests the selection a set of resources may be based on the specific ACK/NACK information of the control signaling, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resource set based control signaling Ahn with the system of 517 by, in addition to choosing the utilized resource set based on the number of transmitted bits, to additionally choose the resource set based on ACK/NACK information to be transmitted so that the chosen sequence could represent a bit of ACK/NACK information that is a part of the specific information conveyed by the control signaling. The motive to combine is to reduce overhead by allowing resource set selection to encode control signaling, such as ACK/NACK information.
Regarding claim 16, 517 as previously modified by Ahn fails to disclose a user equipment for a radio access network, the user equipment comprising: radio circuitry; and processing circuitry connected to the radio circuitry, the processing circuitry being configured to use the radio circuitry to carry out the recited functions. In the same field of endeavor, another portion of Ahn discloses disclose a user equipment for a radio access network, the user equipment comprising: radio circuitry; and processing circuitry connected to the radio circuitry, the processing circuitry being configured to use the radio circuitry to carry out the recited functions. (The system of Ahn discloses a user equipment using a processor and radio circuitry [paragraph 0189-0190].)
	Therefore, since Ahn suggests the use of a user equipment comprising radio and processor circuitry to carry out the recited functions, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the processor and radio circuitry of Ahn with the system of 517 as previously modified by Kwon by using a processor to control radio circuitry to perform the recited functions. The motive to combine is to use the low cost microprocessor to operate the user endpoint to lower costs. 
	Regarding claims 17 and 25, 517 as previously modified by Ahn discloses a resource sequence is mapped to an information content of the control signaling (517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences [see the independent claim, supra].) 
Regarding claims 18 and 26, 517 as previously modified by Ahn discloses different resource sequences in the set of resource sequences are mapped to different information contents of the control signaling (517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences, with different values of ACK/NACK mapping to different resource sequences [see the independent claim, supra].)	 
Regarding claims 19 and 27, 517 discloses the resource sequence comprises frequency resources. (517 discloses that a set of frequency resources with the same or a different resources size may be configured on the PUCCH for the UE [page 2, section 2, “Alt 2”] [i.e. the set of resource sequences including different frequency resources] with the system choosing a resource sequence from the set that is of an appropriate size to transmit the required ACK/NACK information and signaling it to the UE in the ARI field [i.e. the sequence is selected from the set of resource sequences based on the control signaling/ACK/NACK size to be sent and is transmitted by the UE] [pages 2-3, 2. Discussion, particularly the second full paragraph of page 3].)
	Regarding claims 20 and 28, 517 discloses the set of sequences is selected from a superset comprising a plurality of sets of sequences. (517 discloses that the resource set is chosen from the super set of all set permutations of available PUCCH frequency resources for transmission [pages 2-3, 2. Discussion – any available resource set can be chosen, making all possible sets/permutations the super set].)
	Regarding claims 21 and 29, 517 as previously modified by Ahn discloses different resource sequences in a set of sequences represent different combinations of acknowledgment information. 517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences, with different values of ACK/NACK mapping to different resource sequences (517 as modified by Ahn in the independent claim 
	Regarding claim 22, 517 discloses wherein acknowledgment information indicates acknowledgment or non-acknowledgment or non-reception. (pages 2-3, 2. Discussion, particularly the second and third paragraphs of page 2, which relate to HARQ-ACK which is used for acknowledgement or non-acknowledgement of transmitted blocks).
Regarding claims 30 and 37, 517 discloses a method of operating a radio node in a radio access network, the method comprising and a radio node configured to receive control signaling, wherein the control signaling represents acknowledgement information. (The system of 517 discloses that the short physical uplink control channel [“sPUCCH”] may be used to transmit control signaling for ACK/NACK information to a radio node, which receives it [pages 2-3, 2. Discussion, particularly “Alt2:” and the second full paragraph of page 3]. 517 further discloses that a set of frequency resources with the same or a different resources size may be configured on the PUCCH for the UE [page 2, section 2, “Alt 2”] with the radio node choosing a resource sequence from the set that is of an appropriate size to transmit the required ACK/NACK information and signaling it to the UE in the ARI field [i.e. the sequence is selected from the set of resource sequences based on the control signaling/ACK/NACK size to be sent] and the UE transmitting the ACK/NACK/control signaling to the radio node using the PUCCH, which receives it via the set of resource sequences based on the control signaling/ACK/NACK size [pages 2-3, 2. Discussion, particularly the second full paragraph of page 3].)
517 fails to disclose determining specific information conveyed by control signaling based on a resource sequence utilizes for receiving the control signing. (i.e. 517 discloses that the system uses the size of the ACK/NACK information to be transmitted to determine the sequence used for trasmission and received at the base station. It fails to discloses that the transmitted information itself [i.e. an ack or Ahn cures this deficiency). In the same field of endeavor, Ahn discloses the resource sequence is selected from a set of resource sequences based on the specific information to be conveyed by the control signaling. (The system of Ahn discloses that a third bit of ACK/NACK information may be transmitted by choosing a from among 2 different PUCCH resources for the transmission of ACK/NACK information, with the base station determining if ACK/NACK is transmitted based on the location/set of resources chosen [paragraphs 0141-0143]. Note that Ahn has not been cited as a 102 reference for this application, because it is not entirely clear that the sets of resources of Ahn could be “resource sequences” as they are referred to as a single resource allocation, which is arguably not a sequence of resources. The system of 517 explicitly discloses that the resource sets are sets of multiple resources and therefore explicitly teaches resource sequences, therefore, the system of 517 has been included in this rejection.)
	Therefore, since the system of Ahn suggests the selection a set of resources may be based on the specific ACK/NACK information of the control signaling, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resource set based control signaling of Ahn with the system of 517 by, in addition to choosing the utilized resource set based on the number of transmitted bits, to additionally choose the resource set based on ACK/NACK information to be transmitted so that the chosen resource set could represent a bit of ACK/NACK information that is a part of the specific information conveyed by the control signaling so that the base station may determine the ACK/NACK control signaling information based on the chosen resource set. The motive to combine is to reduce overhead by allowing resource set selection to encode control signaling, such as ACK/NACK information.
	Regarding claim 37, 517 as previously modified by Ahn fails to disclose a radio node for a radio access network, the radio node comprising: radio circuitry and processing circuitry connected to the Kwon discloses a radio node for a radio access network, the radio node comprising: radio circuitry and processing circuitry connected to the radio circuitry, the processing circuitry being configured to carry out the recited functions. (The system of Ahn discloses a radio node/base station using a processor and radio circuitry [paragraph 0186-0187].)
	Therefore, since Ahn suggests the use of a radio node comprising radio and processor circuitry to carry out the recited functions, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to combine the processor and radio circuitry of Ahn with the system of 517 as previously modified by Kwon and Park by using a processor to control radio circuitry to perform the recited functions. The motive to combine is to use the low cost microprocessor to operate the user endpoint to lower costs. 
Regarding claim 31, 517 as previously modified by Ahn discloses a resource sequence is mapped to an information content of the control signaling (517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences [see the independent claim, supra].) 
	Regarding claim 32, 517 as previously modified by Ahn discloses different resource sequences in the set of resource sequences are mapped to different information contents of the control signaling (517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences, with different values of ACK/NACK mapping to different resource sequences [see the independent claim, supra].)	 
Regarding claim 33, 517 discloses the resource sequence comprises frequency resources. (517 discloses that a set of frequency resources with the same or a different resources size may be configured on the PUCCH for the UE [page 2, section 2, “Alt 2”] [i.e. the set of resource sequences including different frequency resources] with the system choosing a resource sequence from the set 
	Regarding claim 34, 517 discloses the set of sequences is selected from a superset comprising a plurality of sets of sequences. (517 discloses that the resource set is chosen from the super set of all set permutations of available PUCCH frequency resources for transmission [pages 2-3, 2. Discussion – any available resource set can be chosen, making all possible sets/permutations the super set].)
	Regarding claim 35, 517 as previously modified by Ahn discloses different resource sequences in a set of sequences represent different combinations of acknowledgment information. 517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences, with different values of ACK/NACK mapping to different resource sequences [see the independent claim, supra].)	
	Regarding claims 38 and 39, 517 as previously modified by Ahn discloses the resource sequences in the set are mapped to specific information conveyed by control signing such that an acknowledgement for a given information acknowledgement signaling process maps to a different sequence or different sequences than a negative acknowledgement or the given acknowledgement process (517 as modified by Ahn in the independent claim discloses that the specific ACK/NACK information content of control signaling is mapped to the use of particular resource sequences, with different values of ACK/NACK mapping to different resource sequences [see the independent claim, supra].)	


Claims 23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704517 (“517”) (Author Unknown, Resource allocation for sPUCCH, pages 1-2, Doc. No R1-1704517, 7 April 2017) in view of Kwon, et al. (US Pre Grant Publication No. 2019/0191487 A1; Note also Provisional Application No. 62/406,206) as applied to claim 16 and further in view of R1-1704211 (“211”) (Author Unknown, NR-PUCCH resource determination, pages 1-4, Doc. No. R1-1704211, 7 April 2011).
 
	Regarding claims 23 and 36, 517 as modified by Ahn fails to the control signaling has a length in time of 3 symbol time lengths or less. In the same field of endeavor, 211 discloses the control signaling has a length in time of 3 symbol time lengths or less. (The system of 211 discloses that the number of symbols used for PUCCH transmission can be selected from a configured set with possible lengths of 1 and 2, page 2, section 2.1, Option 3, second dash; see also section 2.1, first paragraph). 
	Therefore, since 211 discloses 1 and 2 symbol ACK feedback as control signaling, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to combine the ACK feedback of 211 with the system of 517 as modified by Ahn by including one and two symbol length allocations in the system of 517 as modified by Kwon and to use them for high speed ACK/NACK feedback at the last symbols of the PUCCH. The motive to combine is to allow short length feedbacks at high speed for low latency applications. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 16-22 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Applicant’s Arguments and Remarks, pages 7-8). (It is noted that the newly claimed subject matter is not taught by the art of record, Anh discloses the newly claimed elements, for the reasons stated, supra.)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466